

115 HCON 96 IH: Supporting the goals and ideals of World AIDS Day.
U.S. House of Representatives
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 96IN THE HOUSE OF REPRESENTATIVESDecember 4, 2017Ms. Lee (for herself, Ms. Ros-Lehtinen, Ms. Esty of Connecticut, Mr. Ellison, Mr. Carson of Indiana, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Takano, Mr. Price of North Carolina, Mr. Deutch, Mrs. Beatty, Mr. Payne, Ms. Jackson Lee, Ms. Hanabusa, Mr. Cohen, Ms. Clarke of New York, Ms. McCollum, Mr. Serrano, Mr. Lewis of Georgia, and Mr. Cicilline) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONSupporting the goals and ideals of World AIDS Day.
	
 Whereas since the identification of AIDS in 1981, an estimated 76,100,000 people have been infected with HIV, and more than 35,000,000 people have died of AIDS worldwide;
 Whereas, in 2016, an estimated 1,800,000 people were newly infected with HIV, 19,500,000 people living with HIV (53 percent of the total) had access to antiretroviral (ARV) therapy, and 1,000,000 people died of the disease;
 Whereas, worldwide, 36,700,000 people are living with HIV, but only 54 percent of whom know they are infected;
 Whereas progress in reducing new HIV infections among adults has slowed since 2010, remaining static at 1,700,000 new infections each year;
 Whereas progress has been made globally in reducing mother-to-child transmission of HIV, with new infections among children declining 47 percent since 2010;
 Whereas girls and women make up more than half of all people living with HIV worldwide; Whereas young women and adolescent girls bear a disproportionate burden of HIV worldwide (18,600,000);
 Whereas HIV is the third leading cause of death among women aged 15 to 29 globally; Whereas HIV remains the leading cause of death among women aged 30 to 49 globally;
 Whereas low-income and middle-income countries continue to bear the brunt of the AIDS pandemic, with sub-Saharan Africa serving as the home of 69 percent of all adults and children living with HIV, 56 percent of whom are women and girls;
 Whereas people living with HIV/AIDS are frequently susceptible to other infections, such as hepatitis C and tuberculosis;
 Whereas at least one-third of those living with HIV are infected with latent tuberculosis, which remains the leading cause of death among people living with HIV;
 Whereas the Centers for Disease Control and Prevention (CDC) estimates that in the United States, 1,100,000 people are living with HIV and 14 percent of those are not aware of their status;
 Whereas in the United States, more than 700,000 people with AIDS have died since the beginning of the epidemic, including nearly 13,000 in 2014;
 Whereas each year nearly 40,000 people become newly diagnosed with HIV in the United States; Whereas minority communities are disproportionately affected by HIV in the United States;
 Whereas the CDC estimates that African Americans account for almost half (45 percent) of all new infections and represent more than one-third of all people living with HIV in the United States, despite comprising just 12 percent of the population;
 Whereas in the United States, African-American women are 18 times more likely to become newly infected with HIV than White women, and Hispanic women are 5 times more likely to have AIDS than non-Hispanic White women;
 Whereas among all women diagnosed with HIV at the end of 2014, an estimated 60 percent were African American, 17 percent were White, and 17 percent were Hispanic or Latina;
 Whereas, in 2015, youth aged 13 to 24 accounted for more than 20 percent of all new HIV diagnoses in the United States, with nearly half of youth aged 18 to 24 unaware of their status;
 Whereas men who have sex with men (MSM), particularly young MSM of color, are the population most affected by HIV;
 Whereas, in 2015, MSM accounted for 82 percent of new diagnoses among men and 67 percent of all new infections;
 Whereas the national opioid epidemic is a threat to a resurgence of HIV cases among people who inject drugs (PWID), with an estimated 10 percent of new cases attributable to injection drug use;
 Whereas Southern States bear the greatest burden of HIV in the United States, accounting for half of new infections in 2014;
 Whereas in order to address the HIV/AIDS epidemic in the United States, on August 18, 1990, Congress enacted the Ryan White Comprehensive AIDS Resources Emergency (CARE) Act to provide primary medical care and essential support services for people living with HIV who are uninsured or underinsured;
 Whereas the Ryan White HIV/AIDS Program provides services and support for over half of all people diagnosed with HIV in the United States and has been reauthorized by Congress four times since it was first created (1996, 2000, 2006, and 2009);
 Whereas to further focus attention on the HIV/AIDS epidemic among minority communities in the United States, in 1998 the Minority AIDS Initiative was established to provide funds to State and local institutions and organizations to best serve the healthcare costs and support the needs of racial and ethnic minorities living with HIV/AIDS;
 Whereas the Office of National AIDS Policy (ONAP) released an update of the National HIV/AIDS Strategy targeting reducing new infections, increasing access to care, reducing disparities, and achieving a more coordinated response by 2020;
 Whereas to address the global HIV/AIDS epidemic, in 2000, Congress passed the Global AIDS and Tuberculosis Relief Act, providing the first contribution and the founding framework for what became the Global Fund to Fight AIDS, Tuberculosis (TB), and Malaria, which provides grants to developing countries to combat the 3 diseases;
 Whereas, since the Global Fund was created in 2002, donors have pledged more than $41,000,000,000 in funding, of which $13,200,000,000 has been donated by the United States;
 Whereas, as of 2016, the Global Fund has supported lifesaving ARV therapy for more than 11,000,000 people living with HIV, provided 17,400,000,000 people with testing and treatment for TB, and distributed over 795,000,000 insecticide treated nets to fight malaria;
 Whereas in order to further address the global HIV/AIDS epidemic, in 2003, Congress and the White House created the President’s Emergency Plan for AIDS Relief (PEPFAR);
 Whereas, in 2013, Congress extended the President’s Emergency Plan for AIDS Relief (PEPFAR) through 2018 with the PEPFAR Stewardship and Oversight Act of 2013 to continue to address HIV, TB, and malaria;
 Whereas PEPFAR is currently supporting treatment for 11,500,000 men, women, and children; critical care and support for 6,200,000 orphans and vulnerable children; and in fiscal year 2016, PEPFAR supported HIV testing and counseling for more than 74,300,000 people, including 11,500,000 pregnant women;
 Whereas as a result of these efforts, more than 11,000,000 AIDS-related deaths and nearly 16,000,000 HIV infections have been averted worldwide since PEPFAR began;
 Whereas the international community has repeatedly and collectively committed to the goals of ending the HIV/AIDS epidemic by 2030 and creating an AIDS-free generation;
 Whereas the concept of World AIDS Day originated in 1988 and was established to focus attention on the HIV/AIDS pandemic;
 Whereas December 1 is now recognized as World AIDS Day and has been recognized by governments, lawmakers, and organizations around the world; and
 Whereas World AIDS Day 2017 is focused on increasing impact through transparency, accountability, and partnerships: Now, therefore, be it
	
 That Congress— (1)supports the goals and ideals of World AIDS Day and recognizes the 29th anniversary of observing this day;
 (2)commends the President, State, and local governments, including their public health agencies, for recognizing this day, for publicizing its importance among their communities, and for encouraging individuals to undergo testing for HIV;
 (3)commends national, State, and local media organizations for carrying messages in support of World AIDS Day;
 (4)supports the goal of ending HIV/AIDS, both in the United States and around the world; (5)supports continued funding for prevention, care, treatment services, and research programs for persons living with HIV/AIDS in the United States, including, through the Ryan White HIV/AIDS Treatment Extension Act, the Minority HIV/AIDS Initiative, the Centers for Disease Control and Prevention, the National Institutes of Health, the Substance Abuse and Mental Health Services Administration, the Office of Minority Health, and the Office of the Secretary of Health and Human Services;
 (6)supports the implementation of the National HIV/AIDS Strategy for the United States: Updated to 2020 (NHAS) and achieving the goals within the NHAS Federal Action Plan;
 (7)supports continued funding for PEPFAR and the Global Fund to Fight AIDS, Tuberculosis, and Malaria to provide prevention, care, and treatment to combat HIV/AIDS in low-income and middle-income countries;
 (8)supports the goal of improving access to comprehensive HIV/AIDS prevention, treatment, care, and support programs;
 (9)supports the goal of protecting human rights for all people, including vulnerable and marginalized populations; and
 (10)supports efforts to address the factors that make populations vulnerable to HIV/AIDS by combatting poverty and hunger, expanding educational opportunities for children, and empowering women and girls.
			